DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/21 has been entered.
 	Claim 40 has been canceled and new claim 44 has been added. Claims 1-3, 8, 19-20, 25, 29, 32-33, 35-37, and 41-44 are now pending in this application. Of these, claim 33 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/21/2020. Claims 1-3, 8, 19-20, 25, 29, 32, 35-37, and 41-44 are therefore currently under examination based on the elected invention of genetically engineered donor cells and the species of nucleic acids encoding ZSCAN10. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 103

The rejection of claims 1-3, 8, 19-20, 25, 29, 35-37, and 40-43 under 35 U.S.C. 103 as being unpatentable over Miller et al. (2013) Cell Stem Cell., Vol. 13(6), 691-705, in view of Wang et al. (2007) Stem Cells, Vol. 25, 2173-2182, and U.S. Patent 8,071,378 (2011), hereafter referred to as Snyder et al., is maintained. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
As noted in the prior office action, the following claim interpretation of “young” iPSCs versus “old” iPSCs has been adopted based on the definitions provided in applicant’s specification: “young” iPSCs are derived from young donors such as young mice up to 5 days old, or young humans up to the age 16, whereas “old” iPSCs are derived from old donors such as mice more than 1.4 years in age or humans older than 50 years of age, see the specification on page 17. 
The applicant argues that their previous arguments regarding Miller et al. have not been fully addressed. They reiterate that Miller et al. teaches on page 693 and shows in Figure 1F that following reprogramming iPSCs derived from old donors resemble iPSCs derived from young donors and that both exhibit minimal levels of DNA damage and mitochondrial ROS. The applicant argues that Miller et al. therefore does not teach or suggest to increase DNA damage response in A-iPSCs since Miller et al. did not appreciate that A-iPSCs exhibit a decreased DNA damage compared to Y-iPSCs. The applicant further argues that the skilled artisan at the time of filing would not have reasonably predicted the effects of the claimed methods which address a long-felt but unmet need in the prior art. The applicant states the inventors findings were published (Skamagki et al. (2017) Nat. Cell. Biol., Vol. 19(9), 1037-1058) in a well respected peer-reviewed journal and that Barcena et al. comment on this publication saying that the instant inventors showed that A-iPSCs could not activate apoptosis in response to DNA damage, in contrast to Y-iPSCs, and further that the instant inventors discovered a previously unrecognized driver of aging which is the downregulation of ZSCAN10 (Barcena et al. (2017) Nat. Cell. Biol., Vol. 19(9), 1012-1013. 
In response, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, for the purpose of combining references, those references need not explicitly suggest combining teachings, much less specific references. In re Nilssen, 7 USPQ2d 1500 (Fed. Cir. 1988). The examiner also recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In the instant rejection, the primary reference Miller et al. was cited for teaching that somatic cells such as fibroblasts from aged donors exhibit certain age-associated features including shorter telomere length, decrease in mitochondrial fitness, increased expression of senescence markers, impaired DNA damage response, changes in nuclear morphology abnormalities and loss of heterochromatin markers (Miller et al., pages 2-4). Miller et al. tested fibroblasts from young human donors (age 11) and old human donors (ages 71-96) and compared various age-associated markers between the two, demonstrating that old donor fibroblasts exhibit measurable age-associated markers (Miller et al., page 4). Miller et al. then reprogrammed the young or old fibroblasts by transducing the fibroblasts with sendai viruses expressing Oct4, Sox2, Kilf4, and c-Myc resulting in the generation of iPSCs from both the young and old donor fibroblasts (Miller et al., page 4). Note that the use of these specific  reprogramming factors are part of the methods as claimed-see for example claim 29. Miller et al. then teaches that reprogramming of the old donor fibroblasts resulted in a loss of age-associated markers in the iPSCs, thus “re-setting” the phenotypic age of the old-iPSCs to resemble young fibroblasts or young iPSCs (Miller et al., pages 4 and 18- Figure 1). In particular, Miller et al. observed that the iPSCs derived from old fibroblasts (A-iPSCs) displayed minimal levels of DNA damage or mtROS, and further exhibited a loss of age-related marker expression, where DNA damage was measured by H2AX immunocytochemistry, and mtROS was measured by level of MitoSOX (Miller et al., page 18). Thus, Miller et al. clearly teaches that reprogramming “old” somatic cells to A-iPSCs results in iPSCs which resemble Y-iPSCs. However, it is acknowledged that Miller et al. did not test the DNA damage response or apoptosis response of the A-iPSCs versus Y-iPSCs in response to a DNA damaging agent. A such, applicant is correct that Miller et al. does not teach whether there is a difference in responsiveness between A-iPSCs and Y-iPSCs in response to DNA damage. However, the take home message from Miller is that reprogramming aged fibroblasts to A-iPSCs reverted their phenotype to resemble Y-iPSCs. 
Miller et al. teaches to reprogram “old” fibroblasts to iPSCs by transducing the fibroblasts with vectors encoding several reprogramming factors Oct4, Sox2, Kilf4, and c-Myc, but does not teach to further transduce the fibroblasts before or during reprogramming, or the A-iPSCs following reprogramming, with a nucleic acid encoding ZSCAN10. Wang et al. was cited to supplement Miller et al. by teaching that Zfp206 (ZSCAN10) is expressed in early embryos and is associated with pluripotency and is a marker for pluripotent embryonic stem cells (ESCs) (Wang et al., pages 2174-2175). Wang et al. further teaches transducing cells with a vector encoding ZSCAN 10 and demonstrates that overexpression of ZSCAN10 in pluripotent stem cells maintains their pluripotency, and inhibits differentiation of pluripotent cells even in the presence of differentiation factors (Wang et al., pages 2178-2179). Snyder et al. further supplements Miller et al. and Wang et al. by teaching that ZNF206 (ZSCAN10) can play a role in reprogramming cells to a pluripotent state and demonstrates that overexpression of ZSCAN10 alone in PE cells transfected with a nucleic acid encoding ZSCAN10 can “dedifferentiate” the PE cells into cells which resemble ESCs (Snyder et al., paragraphs 168-170). Snyder et al. further teaches in vitro methods of maintaining the pluripotency of a pluripotent stem cell by introducing a retroviral vector encoding ZSCAN10 into the pluripotent cell wherein ZSCAN10 is expressed in the cells and maintains the expression of pluripotency markers, and in vitro methods of inducing expression of pluripotency markers present in a cultured differentiated cell comprising introducing into the cultured differentiated cell a retroviral vector comprising a nucleic acid encoding ZSCAN10 and expressing the ZSCAN10 polypeptide in the differentiated cells, wherein expression of said ZNF206 polypeptide induces expression of pluripotency markers in the cultured differentiated cell. Thus, Wang et al. and Snyder et al. provide substantial motivation to further express ZSCAN10 during reprogramming and after reprogramming of somatic cells to iPSCs since Snyder et al. teaches that ZSCAN10 can act as a reprogramming agent in somatic cells and both Wang et al. and Snyder et al. teach that ZSCAN10 expression can maintain pluripotency in dedifferentiated cells. 
Based on the teachings of both Wang et al. and Snyder et al. that transduction of pluripotent cells with a vector encoding ZSCAN10 leading to the expression of ZSCAN10 results in maintenance of pluripotency, and the further teachings of Snyder et al. that transduction of differentiated cells with nucleic acid encoding ZSCAN10 can induce the dedifferentiation of the these cells and the expression of pluripotency markers, it would have been prima facie obvious to the skilled artisan at the time of filing to modify the methods of reprogramming old fibroblasts into old iPSCs resembling young iPSCs taught by Miller et al. by further introducing a nucleic acid encoding ZSCAN10 into cells either before, during, or after reprogramming with Oct4, Sox2, Kilf4, and c-Myc in order to either facilitate the reprogramming of the old fibroblasts into A-iPSCs which are phenotypically “young” and/or to maintain the pluripotency of the resulting A-iPSCs with a reasonable expectation of success. 
The applicant is correct that none of the cited references provide the same motivation that applicant relied upon to express ZSCAN10 in aged donor somatic cells prior to or during reprogramming/dedifferentiation or in A-iPSCs obtained following reprogramming. Miller et al., Wang et al. and Snyder et al. did not appreciate all the effects of ZSCAN10 expression on iPSCs and A-iPSCs in particular. However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). See also MPEP 2145 (II). 
 
MPEP 2145 (II) states the following:
Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art 
Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.). 
; and, 
"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). 
Wang et al. and Synder et al. both provide strong motivation to introduce a vector encoding ZSCAN10 to a somatic cell either prior to, during, or after reprogramming as Wang et al. and Synder et al. teach that transduction of differentiated cells with nucleic acid encoding ZSCAN10 can induce the dedifferentiation of these cells and the expression of pluripotency markers, and that transduction of pluripotent cells with a vector encoding ZSCAN10 leading to the expression of ZSCAN10 results in maintenance of pluripotency. The skilled artisan reading Wang et al. and Snyder et al. would have found substantial motivation to improve the methods of reprogramming taught by Miller et al. to include transfection/transduction of either the aged donor somatic cells or the A-iPSCs with a vector encoding ZSCAN10 with a reasonable expectation of achieving the known benefits of ZSCAN10 expression in these cells. Applicant’s recitation of additional benefits of ZSCAN10 expression, including increasing DNA damage response or apoptosis response in the A-iPSCs following ZSCAN10 expression would flow naturally from following the suggestion in the prior art. 
Finally, in regards to applicant’s arguments the skilled artisan at the time of filing would not have reasonably predicted the effects of the claimed methods which address a long-felt but unmet need in the prior art, it is noted that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See MPEP 716.01(c). In the instant case, no Declaration has been provided. Instead, the applicant relies on post-filing commentary provided by Barcena et al. in reference to their own post-filing publication, Skamagki et al. While Barcena et al. does state that Skamagki et al. uncovered a previously unknown property of A-iPSC, that A-iPSCs in contrast to Y-iPSCs could not activate apoptosis in response to DNA damage, and further a previously unrecognized property of ZSCAN10 in restoring response to DNA damage in A-iPSCs, Barcena et al. does not teach or suggest that there was a long felt need to increase DNA damage response in A-iPSCs. In fact, both Barcena et al. and Skamagki et al. teach that the idea of genetic instability in A-iPSCs was not appreciated until after applicant’s effective filing date. Further, despite applicant’s allegation that increasing DNA damage response in A-iPSCs was a long felt need in the art, it is noted that clinical trials using A-iPSCs were ongoing even after applicant’s effective filing date suggesting that the skilled artisan at the time of filing did not see improving DNA damage response in A-iPSCs as a need for clinical use of such cells for disease therapy prior to applicant’s effective filing date- see the RIKEN clinical trial referred to by Skamagki et al. Therefore, it is not agreed that applicant’s discovery of the additional properties related to ZSCAN10 expression in iPSCs and A-iPSCs represents a long felt need in the prior art sufficient to overcome the prima facie obviousness of the instant methods and products in view of Miller et al.,  Wang et al. and Snyder et al. Therefore, for the reasons set forth above, the rejection of record stands. 

The rejection of claim 32 under 35 U.S.C. 103 as being unpatentable over Miller et al. (2013) Cell Stem Cell., Vol. 13(6), 691-705, in view of Wang et al. (2007) Stem Cells, Vol. 25, 2173-2182, and U.S. Patent 8,071,378 (2011), hereafter referred to as Snyder et al., as applied to claims 1-3, 8, 19-20, 25, 29, 35-37, and 40-43 above, and further in view of Han et al. (2011) Antioxidants & Redox Signaling, Vol. 15 (7), 1799-1820, is maintained. Applicant’s arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant has provided arguments against both 103 rejections together. These arguments have been addressed in detail above and have not been found persuasive in overcoming the rejection. See above. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633